Citation Nr: 0105823	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability, currently characterized as 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  



This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
constructively reopened and denied the claim of entitlement 
to service connection for PTSD.  

The veteran's July 1999 statement raised a claim for an 
earlier effective date for nonservice-connected pension, 
which was granted in the April 1999 decision.  This matter is 
referred to the RO.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in May 1994 and notified the veteran of that decision by 
letter; he did not appeal.  

2.  Evidence received since the May 1994 decision includes 
the veteran's September 1998 lay statement of PTSD stressors 
during Vietnam service.  


CONCLUSIONS OF LAW

1.  The May 1994 decision that denied the claim of 
entitlement to service connection for PTSD is final.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).  

2.  The evidence received since the May 1994 decision is new 
and material evidence; the claim of entitlement to service 
connection for a psychiatric disability, currently 
characterized as PTSD, is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO first denied service connection for PTSD in May 1994, 
and the veteran did not appeal.  The veteran filed an 
application to reopen the claim in September 1998.  The RO 
constructively reopened and denied the claim in April 1999, 
and the veteran perfected a timely appeal.  

At the time of the May 1994 decision, the RO considered the 
evidence, which included service department records, service 
medical records, lay statements, and post-service VA and 
private medical records.  Service department records shows 
that the veteran completed basic combat training and that he 
served as a cook for at least one year in Vietnam.  Service 
medical records show that the veteran's psychiatric health 
was deemed normal at the March 1965 and June 1965 pre-
induction examinations and again at the December 1965 
induction examination.  Although the veteran denied a history 
of nervous trouble of any sort, he told the December 1965 
induction examiner that he had been treated at the H. Mental 
Clinic in H., New York, within the past 5 years.  Service 
medical records show no in-service treatments or complaints 
of psychiatric disorders, and the veteran's psychiatric 
health was again deemed normal at his December 1967 
separation examination.  In August 1987, the veteran reported 
that he served as a cook and took care of supplies in 
Vietnam, traveling frequently by truck and air from Cam Ranh 
Bay and as far south as My Tho.  In April 1992 and March 
1993, the veteran reported having recurrent nightmares, 
traumatic feelings, and intrusive thoughts brought on by 
certain odors, Asian music, and helicopter sounds.  The April 
1992 admission diagnosis included possible PTSD according to 
DSM-IV 309.81 criteria.  In May 1992, however, a senior 
psychiatrist and social worker agreed that long-term 
individual outpatient therapy to explore character problems 
not related to combat was indicated, and the veteran checked 
himself out of the PTSD program.  Then in August 1992, the 
veteran reported a history of depression secondary to serial 
painkillers.  VA and private diagnoses from April 1993 to 
September 1993 included PTSD, depression, and paranoia.  In 
May 1993, the veteran reported feeling depressed since 
Vietnam, where he experienced traumatic events of exposure to 
mortar fire and shellings, seeing dead bodies, and living 
through a friend's suicide.  The examiner noted PTSD symptoms 
of difficulty with authority, relationship problems, and 
emotional numbing.  In September 1993, the veteran reported 
that he had seen a private counselor in Miramar, California, 
just one month after service and that he had received 
outpatient PTSD treatment from a Vietnam veteran's counselor, 
N. K., in Flagstaff, Arizona.  The September 1993 diagnoses 
from a private clinic and from the Arizona Department of 
Health included PTSD according to DSM-IV 309.81 and 309.89 
criteria.  

The RO considered this evidence and denied the claim of 
entitlement to service connection for PTSD in May 1994.  This 
decision became final because the RO notified the veteran of 
the decision by letter, and a notice of disagreement was not 
filed within the prescribed period.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  In September 1998, over 4 
years later, the veteran filed the application to reopen the 
claim.  The April 1999 decision constructively reopened and 
denied the claim for service connection, and the veteran 
timely appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The new and material evidence submitted since May 1994 
includes lay statements, additional post-service VA and 
private medical records, and a notice from the Social 
Security Administration.  The September 1998 lay statement is 
material because the veteran alleges PTSD stressors during 
his Vietnam service.  The veteran alleges that he saw body 
bags immediately upon landing in Vietnam.  He came under fire 
in an open truck, saw decapitated human heads impaled on 
fence posts, and experienced the deaths of service friends 
from enemy ambushes, malaria, and suicide in a Russian 
roulette game.  He remembers yelling and screaming during 
constant mortar attacks.  The March 1999 statement is 
material because the veteran alleges that he currently 
suffers from PTSD symptoms of sleep disturbances, anxiety, 
hopelessness, rage, and hypervigilence.  The additional 
medical records are material because they include current 
diagnoses of PTSD and depression.  Private diagnoses from 
August 1994 to October 1996 include PTSD; depression, not 
otherwise specified; and paranoid personality disorder.  The 
March 1999 VA Axis I diagnosis was depressive disorder.  The 
examiner found insufficient evidence to warrant a diagnosis 
of PTSD because the veteran did not express concerns about 
persistently re-experiencing prior traumatic events.  A 
private readjustment counselor's April 1999 letter states 
that the veteran manifests subclinical PTSD symptoms of 
anger, hyperalertness, anxiety, and isolation and that he was 
treated at the Vet Center in Flagstaff, Arizona for 75 visits 
since October 1986.  The June 1998 notice from the Social 
Security Administration is material because it asserts that 
the veteran does not receive Social Security Disability 
income.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When new and material evidence has been submitted to reopen 
the claim, the Board may decide the claim on the merits after 
it determines that the VA fulfilled its duty to assist the 
veteran in the development of the claim.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Justus v. Principi, 
3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. App. 422 
(1992).  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the VA has a duty to comply with new regulations 
and to assist the veteran in obtaining verification of his 
alleged in-service stressors, additional medical records, and 
a VA psychiatric examination.  Therefore, appellate 
consideration of the issue of entitlement to service 
connection for a psychiatric disability, currently 
characterized as PTSD, will be deferred pending completion of 
the development requested in the REMAND portion of this 
decision.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability, currently characterized as PTSD, is reopened.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The VA has a duty to assist the veteran in obtaining 
verification of alleged in-service stressors.  The veteran's 
September 1998 lay statement alleges that he came under fire 
in an open truck, saw decapitated human heads impaled on 
fence posts, and experienced the deaths of service friends 
from enemy ambushes, malaria, and suicide in a Russian 
roulette game.  Whenever the Secretary attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The VA has a duty to assist the veteran in obtaining 
additional medical records. The veteran told examiners that 
he was treated at the H. Mental Clinic in H., New York, 
before service; by a private counselor in Miramar, 
California, one month after service; and later by a Vietnam 
veteran's counselor, N. K., and at the Vet Center in 
Flagstaff, Arizona.  The record does not show that all of 
these private medical records were obtained or confirmed as 
unavailable.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  Full 
compliance with the duty to assist includes VA's assistance 
in obtaining relevant records from physicians when the 
veteran has provided concrete data as to time, place and 
identity.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The VA has a duty to assist the veteran in obtaining a VA 
psychiatric examination and medical opinion.  The Secretary 
shall treat an examination or opinion as being necessary to 
make a decision on a claim if the evidence of record before 
the Secretary, taking into consideration all information and 
lay or medical evidence (including statements of the 
claimant) (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  A 
VA examination is necessary because some examiners stated a 
diagnosis of PTSD, according to DSM-IV criteria, and others 
stated a diagnosis of depression or paranoid personality 
disorder or found that there was insufficient evidence to 
warrant a diagnosis of PTSD.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should make reasonable efforts 
to verify the veteran's alleged in-
service stressors through official 
channels.  


2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for psychiatric disorders 
before and since service.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, including the H. Mental 
Clinic in H., New York; the private 
counselor in Miramar, California, who 
treated him one month after service; 
private counselor, N. K., of Flagstaff, 
Arizona; and the Vet Center of Flagstaff, 
Arizona; which records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

The psychiatric examiner should then 
offer a medical opinion as to: a) the 
medical classification of the veteran's 
psychiatric condition, if any, and the 
data required for medical classification; 
b) whether it is as likely as not that a 
psychiatric disability is related to his 
alleged in-service stressors or any other 
in-service event; and c) whether it is as 
likely as not that a psychiatric 
disability preexisted service and was 
aggravated in active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disability, currently characterized as 
PTSD, based on the entire evidence of 
record.  All pertinent law, regulations, 
and Court decisions should be considered.  
If the veteran's claim remains in a 
denied status, he and his representative, 
if any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 


